DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (KR 20100026711).
Choi discloses a telecommunication device (figure 1) and method, comprising: a processor (100); a speaker (140 – SPK) coupled to the processor (100); a touch screen display (120) coupled to the processor (100); and a transmitter and a receiver (150) coupled to the process that is able to download a virtual instrument application, where the virtual instrument application is able to be played via the touch screen display (120) (As discussed in Choi – “The wireless communication unit 150 forms a communication channel between the mobile terminal and the base station, and is responsible for a series of communication for transmitting and receiving necessary signals. In addition, the wireless communication unit 150 may include a radio frequency (RF) transmitter for upconverting and amplifying a frequency of a transmitted signal, and an RF receiver for low noise amplifying and downconverting a received signal. In particular, the wireless communication unit 150 communicates between the mobile terminal and the base station when downloading the contents of another instrument or uploading the composed song using the keyboard of the touch screen through the wireless Internet.”).
Choi discloses the virtual instrument and method, where the speaker (104 – SPK) is used by the virtual instrument application (As discussed in Choi – “The audio output unit 140 plays a function of reproducing the audio signal output from the controller 100 or transmitting an audio signal such as a voice input from the microphone MIC to the controller 100. That is, the audio output unit 140 converts the voice and sound data into an audible sound through the speaker SPK according to the control of the controller 100, and outputs the audio signal such as a voice received from the microphone MIC. To print. In particular, the audio output unit 140 reproduces sound data obtained by converting at least one pitch data generated by applying a corresponding octave to a sound input through a touch screen keyboard. In addition, the audio output unit 140 is controlled by the controller 100 to play back a song composed by using a keyboard and mixed with the contents of various musical instruments.”).
Choi discloses the telecommunication device and method, where the touch screen display enables selection of a virtual instrument from a plurality of virtual instruments (as discussed in Choi – “The controller 100 detects a selection signal for one instrument from a list of various instruments displayed on the display unit 120 in operation S405.”).
Choi discloses the telecommunication device and method, wherein the plurality of virtual instruments includes at least one of a piano, drum, guitar, conga drum, and trombone (figures 5a-5b).
Choi discloses the telecommunication device, where the speaker (140 -SPK) also plays other content with the virtual instrument.
Choi discloses the telecommunication device and method, where the virtual instrument is combined with virtual world having virtual world elements (as discussed in Choi – “ When the sound effect key is input through the touch signal of the input unit 110, the controller 100 displays a content list of other instruments that can be played along with the composed song on the display unit 100. That is, the controller 100 displays a content list of the musical instrument that can be mixed with the composed song on the screen. At this time, the control unit 100 controls the data processing unit 102 to mix the composed music and other musical instrument contents, and generate sound data that can be used in the portable terminal. In addition, the controller 100 may control the data processor 102 to generate pitch data by applying a sound of a touch screen keyboard input to a set instrument among playable instruments.”).
Choi discloses the telecommunication device and method, where the virtual instrument is only heard only in the virtual world (as discussed in Choi – “The wireless communication unit 150 forms a communication channel between the mobile terminal and the base station, and is responsible for a series of communication for transmitting and receiving necessary signals. In addition, the wireless communication unit 150 may include a radio frequency (RF) transmitter for upconverting and amplifying a frequency of a transmitted signal, and an RF receiver for low noise amplifying and down converting a received signal. In particular, the wireless communication unit 150 communicates between the mobile terminal and the base station when downloading the contents of another instrument or uploading the composed song using the keyboard of the touch screen through the wireless Internet.”).
Choi inherently discloses the method for use of a telecommunication device, includes identifying a location of the telecommunication device from the virtual instrument application (as discussed in Choi – “A portable terminal according to an embodiment of the present invention is a terminal for composing music using a keyboard of a touch screen, preferably a mobile phone, a personal digital assistant (PDA), a code division multiple access (CDMA) terminal, Mobile devices such as wideband code division multiple access (WCDMA) terminals, global system for mobile communication (GSM) terminals, international mobile telecommunication 2000 (IMT-2000) terminals, smart phone terminals, and universal mobile telecommunication system (UMTS) terminals Applicable to the terminal and its application will be apparent.”).

Choi discloses the method for use of a telecommunication device, where the location is determined using a GPS receiver coupled to the processor (as discussed in Choi – “A portable terminal according to an embodiment of the present invention is a terminal for composing music using a keyboard of a touch screen, preferably a mobile phone, a personal digital assistant (PDA), a code division multiple access (CDMA) terminal, Mobile devices such as wideband code division multiple access (WCDMA) terminals, global system for mobile communication (GSM) terminals,”).
Choi discloses the method for use of a telecommunication device, includes transmitting a signal (via 150) in response to the virtual instrument being played on the touch screen device.
Choi discloses the method for use of a telecommunication device, wherein transmitting further includes remotely enabling the transmission from the virtual instrument application (as discussed in Choi – “The wireless communication unit 150 forms a communication channel between the mobile terminal and the base station, and is responsible for a series of communication for transmitting and receiving necessary signals”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF
12/3/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837